Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  The primary reason for allowance of claims 1-5, 11-25 is the inclusion of the limitations of a heat transfer printing system that includes two roller groups that are arranged opposite to each other are rotatably arranged on the inner side of the adjustment frame; the two roller groups are distributed above the edges of two sides of the conveying line of the conveyor belt; both acting sides of the two roller groups penetrate out from the bottom of the adjustment frame to the position above the conveyor belt; the two roller groups are in coaxial transmission; one of the roller groups is in transmission with a power device through a first belt; the adjustment frame is connected to the mounting frame through a guide structure, and the mounting frame is in threaded connection with an adjustment rod that is pressed against the top of the adjustment frame; the inner side of the mounting frame is connected to multiple support components that are elastically pressed against the bottom of the adjustment frame; the multiple support components are all located above the acting sides of the two roller groups; when the adjustment frame is moved by rotating the adjustment rod, the adjustment frame is moved, through the guide structure, in the direction of an arc which takes the power device as a center and the length of the first belt as a radius. It is these limitations found in the claims, as they are claimed in the combination of that has not been found, taught or suggested by the prior art of record, which makes these claims allowable over the prior art. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Silverbrook et al. (US 2010/0039488) disclose a printing system having a support for supporting a media cartridge containing media web and a printhead, a drying compartment for drying the media web printed on by the printhead, and a driven roller for feeding the media web along a straight media path from the media cartridge past the printhead and through the drying compartment.  Choi et al. (US 2009/0046136) disclose a thermal transfer printer having a  cartridge with print paper wound in a roll, a capstan roller for conveying the print paper, a printing head for printing images and a platen roller for selectively pressing the print paper against the printing head. The housing of the cartridge has a first opening penetrating the housing and extending laterally. A paper roll case is rotatably installed in the housing and has a second opening penetrating the paper roll case and extending laterally. Nakamura et al. (US 2003/0007060) disclose a thermal transfer line printer having a controller for controlling a heating roller contact motor so that a heating roller contact mechanism is selectively operated at least in a weak pressure contact state when the heating roller is in contact with an intermediate transfer sheet with a weak pressure and in a strong pressure contact state when the heating roller is in contact with the intermediate transfer sheet with a strong pressure.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTAL FEGGINS whose telephone number is (571)272-2254. The examiner can normally be reached M-F 930-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KRISTAL FEGGINS/Primary Examiner, Art Unit 2853